



Exhibit 10.1


[Pioneer Energy Services Corp. Letterhead]
[DATE]
By Hand Delivery
[Executive Name]
[Executive Title]
[Pioneer Energy Services Corp.]


RE:    Retention Award
Dear _____:
Pioneer Energy Services Corp. (the “Company”) recognizes the important goal of
retaining you as an employee of the Company, and, in furtherance of that goal,
the Company wishes to provide financial incentives for you to remain an employee
for the period of time specified in this letter agreement (this “Agreement”) and
to continue to perform in a highly effective manner and contribute to the
success of the Company and its affiliates. Except to the extent otherwise
defined herein, capitalized terms used in this Agreement shall have the meaning
given them on Exhibit A attached hereto.
1.Retention. To incentivize you to remain committed to the Company, you are
eligible to receive a cash award of _______ (the “Retention Award”), subject to
the terms and conditions set forth below. The Retention Award shall be made as
an advance payment for your future services, and will be paid following the date
of your acceptance of this Agreement (the “Effective Date”), subject to your
continued employment as of such payment date.
 
2.Repayment. In the event that your employment with the Company or its
affiliates is terminated prior to the Retention Date (as defined below) by (a)
the Company for Cause or (b) you other than for Good Reason, you shall repay to
the Company, in immediately available funds, an amount equal to the Retention
Award, less any amounts withheld by the Company for income and employment taxes,
within thirty (30) days following the date of your termination of employment
and, in order to satisfy such repayment, you agree that the Company may offset
against, and you hereby authorize the Company to deduct from, any payments due
to you, or to your estate, heirs, legal representatives or successors; provided
that, no such offset shall result in a violation of Section 409A of the Internal
Revenue Code of 1986, as amended, and the applicable Treasury regulations and
administrative guidance issued thereunder (collectively, “Section 409A”). For
the avoidance of doubt, in the event that your employment with the Company is
terminated either (x) prior to the Retention Date by (i) the Company without
Cause, (ii) you for Good Reason or (iii) the Company or you due to your death or
Disability, or (y) on or following the Retention Date for any reason or no
reason at all, you shall not be required to repay the Retention Award.


For purposes of this Agreement, the term “Retention Date” means the first
anniversary of the Effective Date.
3.Confidential Information. You agree to preserve and protect the
confidentiality of all Confidential Information (as defined below), which you
acknowledge is the sole and exclusive property of the Company. You agree that
you will not, at any time during your term of employment or thereafter, make any
unauthorized disclosure of Confidential Information, or make any use thereof,
except, in each case, in the carrying out of your responsibilities to the
Company. You further agree to preserve and protect the confidentiality of all
confidential information of third parties provided to the Company by such third
parties with an expectation of confidentiality. You shall use commercially
reasonable efforts to cause all persons or entities to whom any Confidential
Information shall be disclosed by you hereunder to preserve and protect the
confidentiality of such Confidential Information. You shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure thereof is specifically required by applicable laws; provided,
however, that in the event disclosure is required by applicable laws and you are
making such disclosure, you shall provide the Company with prompt notice of such
requirement prior to making any





--------------------------------------------------------------------------------





such disclosure to the extent practicable and not legally prohibited, so that
the Company may seek an appropriate protective order at the Company’s sole cost
and expense.


Notwithstanding anything to the contrary contained herein, you will not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of Confidential Information that is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or is made in a complaint or other document that is
filed under seal in a lawsuit or other proceeding. If you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the Company’s Confidential Information to your attorney and use the
Confidential Information in the court proceeding if you (A) file any document
containing the trade secret under seal; and (B) do not disclose the Confidential
Information, except pursuant to court order.


For purposes of this Section 3, the term “Company” includes the Company and each
of its affiliates. The term “Confidential Information” shall mean any and all
confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Company and includes, regardless of whether such
information or materials are expressly identified or marked as confidential or
proprietary, and whether or not patentable: (i) technical information and
materials of the Company; (ii) business information and materials of the
Company; (iii) any information or material that gives the Company an advantage
with respect to its competitors by virtue of not being known by those
competitors; and (iv) other valuable, confidential information and materials
and/or trade secrets of the Company.
4.Non-solicitation; Non-competition; Non-disparagement. In consideration for the
Retention Award and continued access to Confidential Information, specialized
training, and the Company’s business goodwill, you agree that:
(a)From the date hereof until the first anniversary of the date of the
termination of your employment with the Company for any reason, you shall not,
directly or indirectly, alone or in concert with others, solicit (either
directly or indirectly by assisting others) the business of any customer of the
Company with whom you had contact during the final two (2) years of your
employment with the Company, or otherwise induce any such customer to change its
relationship with the Company; and


(b)From the date hereof until the first anniversary of the date of the
termination of your employment with the Company for any reason, you shall not,
directly or indirectly, alone or in concert with others, solicit, recruit, hire,
or attempt to solicit, recruit or hire any of the Company’s current or former
employees with whom you had contact (which includes, but is not limited to,
employees within your chain of command or under your supervisory authority)
during the final two (2) years of your employment with the Company or otherwise
induce any such current employee to terminate his or her employment with the
Company; and


(c)From the date hereof until the first anniversary of the date of the
termination of your employment with the Company for any reason, you shall not,
on behalf of a Competitor, directly or indirectly (whether as an employee,
employer, consultant, agent, principal, partner, equityholder, officer or
director, or in any other representative capacity) engage in the Business at any
location within the Restricted Area.


(d)From the date hereof and at all times following the termination of your
employment with the Company for any reason, you shall not, and shall not induce
others to, directly or indirectly, for yourself or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation,
business entity, or otherwise, disparage, criticize, or defame the Company, its
affiliates and their respective affiliates, directors, officers, agents,
shareholders or employees, either publicly or privately, or make any statements
that are inflammatory, detrimental, slanderous, or negative in any way to the
interests of the Company or its affiliates; provided that nothing herein shall
or shall be deemed to prevent or impair you from testifying truthfully in any
legal or administrative proceeding if such testimony is compelled or requested
(or otherwise complying with legal requirements).







--------------------------------------------------------------------------------





(e)As used in this Section 4, the term “Company” shall mean the Company and any
of its direct or indirect subsidiaries. If any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect the remaining provisions of this Agreement,
and the remaining provisions of this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained in this
Agreement. In the event the terms of this Section 4 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.


(f)Any breach or violation by you of the provisions of this Section 4 shall toll
the running of any time periods set forth in this Section 4 for the duration of
any such breach or violation. You recognize and acknowledge that a breach of the
covenants contained in Section 4 will cause irreparable damage to the Company
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, you agree that in the event of a breach of any of the covenants
contained in Section 4, in addition to any other remedy which may be available
at law or in equity, the Company will be entitled to specific performance and
injunctive relief.


(g)Section 4(c) of this agreement shall not apply to you in the event that your
employment is terminated by (i) the Company without Cause or (ii) you for Good
Reason.


5.Not a Contract of Employment. This Agreement is not a contract of employment
and does not guarantee you employment for any specified period of time.


6.Waiver. No provisions of this Agreement may be modified, waived, or discharged
unless such modification, waiver, or discharge is agreed to in writing signed by
you and such officer (other than you) as may be specifically designated by the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


7.Choice of Law. This Agreement shall be governed by and construed in accordance
with the laws of the state of Texas, without regard to conflicts of laws
principles of such state, except where preempted by the Bankruptcy Code.


8.Section 409A. This Agreement is intended to comply with, or be exempt from
Section 409A, and shall be construed and administered in accordance with Section
409A, so as not to subject you to the payment of any additional taxes,
penalties, or interest imposed under Section 409A with respect to amounts paid
under this Agreement or any other agreement or arrangement between the Company
and you.  The Company and you agree to amend this Agreement to the extent
necessary to bring this Agreement into compliance with Section 409A (or to meet
an exemption therefrom) as it may be interpreted by any regulations, guidance,
or amendments to Section 409A issued or adopted after the date of this
Agreement.  Nothing in this Agreement shall be interpreted to permit (i)
accelerated payment of nonqualified deferred compensation, as defined in Section
409A, (ii) any other payment in violation of the requirements of Section 409A,
or (iii) you to designate the taxable year of any payment.  No provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from you or any other
individual to the Company or any affiliate, employee, or agent.  All taxes
imposed on or associated with payments made to you pursuant to this Agreement,
including any liability imposed under Section 409A (but excluding the employer
portion of any payroll taxes), shall be borne solely by you.


9.Entire Agreement.  This Agreement contains all of the understandings and
representations between the Company and you relating to the Retention Award and
supersedes all prior and contemporaneous understandings, discussions,
agreements, representations, and warranties, both written and oral, with respect
to any retention awards.





--------------------------------------------------------------------------------







10.Validity.  The invalidity or unenforceability of any one or more provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


11.Counterparts.  This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.


12.Assignment; Change in Control.  The provisions of this Agreement shall bind
and inure to the benefit of the Company and its successors and assigns.  The
term “successors” as used in this Agreement shall include any corporation or
other business entity which shall by merger, consolidation, purchase, or
otherwise, acquire all or substantially all of the business and assets or
ownership of the Company, and successors of any such corporations or other
business entities.  Where appropriate, the term “Company” as used in this
Agreement shall also include any other successor that assumes the Agreement. 
Notwithstanding anything to the contrary herein, upon the occurrence of a
“Change in Control” (as defined in the LTIP as in effect on the Effective Date)
prior to the Retention Date, the Agreement shall terminate and you shall not be
required to repay the Retention Award pursuant to Section 2 of this Agreement.


13.Release. In exchange for the promises of the Company set forth in this
Agreement, the sufficiency of which you acknowledge, you, with the intention of
binding yourself and your heirs, executors, administrators and assigns, do
hereby release, remise, acquit and forever discharge the Company and its
subsidiaries, its and their present and former officers, directors, executives,
shareholders, agents, attorneys, employees and employee benefit plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which you, individually
or as a member of a class, now have, own or hold, or have at any time heretofore
had, owned or held, arising on or prior to the date hereof, against any Company
Released Party; provided that this Section 13 shall not waive your existing
rights to (a) accrued and vested compensation or benefits, (b) any claims or
rights arising after the Effective Date, or (c) indemnification and advancement
of expenses, to the extent such rights exist as of the Effective Date, in
connection with, arising from or related in any way to actions or omissions in
your capacity as a director, officer, employee, agent or other capacity for the
Company or any of its affiliates or any other entity at the direction of the
Company or any of its affiliates, including, without limitation, indemnification
and advancement of expenses pursuant to the Company’s bylaws, articles of
incorporation or other policies or agreements.


14.Withholding of Taxes.  The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.


15.Other Benefits.  The Retention Award is a special payment to you and is not
intended to supersede or replace any other compensation payable to you, and will
not be taken into account in computing the amount of salary or compensation for
purposes of determining any bonus, incentive, pension or retirement, death, or
other benefit under any bonus, incentive, pension or retirement, insurance, or
other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise.


16.Legal Expenses. In the event of any claim, dispute, litigation, arbitration
or other proceeding relating to Section 2, Section 4, or Section 13 of this
Agreement in which the Company is the prevailing party, the Company shall be
entitled to receive, and you shall pay upon demand, reasonable attorneys’ fees
and related costs incurred by the Company in connection with the resolution of
such claim, dispute, litigation, arbitration or other proceeding. If the Company
is not the prevailing party in such a claim, dispute, litigation, arbitration or
other proceeding, the Company shall pay you, upon demand, reasonable attorneys’
fees and related costs incurred by you in connection with the resolution of such
claim, dispute, litigation, arbitration or other proceeding.


{Signature page follows.}





--------------------------------------------------------------------------------





Please indicate your acknowledgment of and acceptance of the terms of this
Agreement by signing in the space indicated below and returning a signed copy of
this Agreement to me no later than [__]. The one time, lump sum advance, will be
paid upon the Company’s receipt of your signed acknowledgment. Please feel free
to contact me should you wish to discuss any aspect of this Agreement or the
Retention Award.
Congratulations on receiving this award and I look forward to your contribution
to the Company’s success.
Sincerely,
Pioneer Energy Services Corp.


____________________________________
Name:
Title:
Accepted, Acknowledged and Agreed:


    
_______________________________
Name:
Date:





--------------------------------------------------------------------------------





Exhibit A
Certain Definitions
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
•
“Business” means the business of land contract drilling services or production
services, and any other business that you know or should know that the Company
or any of its direct or indirect subsidiaries has taken material steps to engage
in.

•
“Cause” means (A) any conviction of, or plea of guilty or nolo contendere to (i)
any felony (except for vehicular-related felonies, other than manslaughter or
homicide) or (ii) any crime (whether or not a felony) involving dishonesty,
fraud, or breach of fiduciary duty; (B) willful misconduct by you in connection
with the performance of services to the Company; (C) ongoing failure or refusal
after written notice, other than by reason of Disability or ill health, to
faithfully and diligently perform the usual and customary duties of your
employment; (D) failure or refusal after written notice to comply with the
reasonable written policies, standards and regulations of the Company which,
from time to time, may be established and disseminated; or (E) a material breach
by you of any terms related to your employment in any applicable agreement;
provided that the conduct described in clauses (C) through (E) shall not
constitute Cause unless the Company has provided you with written notice of such
conduct within ninety (90) days of any officer of the Company (other than you)
having knowledge of such conduct, and you fail to cure such conduct within
thirty (30) days of receiving such notice.

•
“Competitor” means any corporation, partnership or other business organization
or entity that engages in, or that owns a significant interest in an entity that
engages, directly or indirectly in, the Business in competition with the Company
or any of its direct or indirect subsidiaries. As of the Effective Date, the
definition of Competitor includes, by way of example and not by way of
limitation, the following entities: Basic Energy Services, Inc.; C&J Energy
Services; Helmerich & Payne, Inc.; Key Energy Services, Inc.; Nabors Industries,
Ltd.; Parker Drilling Company; Patterson-UTI Energy, Inc., Precision Drilling
Corporation; and Superior Energy Services.

•
“Disability” shall occur when you are entitled to receive payments under the
Company’s long-term disability insurance plan, if one is in effect at the time.
If there is no long term disability insurance plan in effect, then Disability
shall occur when you are unable to perform your duties hereunder as a result of
illness or mental or physical injury for a period of at least 180 days.

•
“Good Reason” shall occur when (A) one of the following (each, a “Resignation
Condition”) has occurred: (i) a material breach by the Company of this
Agreement, (ii) any material reduction in your annualized base salary, (iii) the
relocation of your principal place of employment that would increase your
one-way commute by more than fifty (50) miles, or (iv) a material diminution in
your authority, duties, or responsibilities; (B) you have given the Company
written notice of the occurrence of the Resignation Condition within ninety (90)
days after the Resignation Condition first occurred; (C) the Company has not
cured the Resignation Condition within thirty (30) days of receiving the notice
from you required by clause (B) of this paragraph; and (D) your termination of
employment for “Good Reason” occurs on the later of (i) ninety (90) days after
the Resignation Condition first occurred or (ii) 10 days after the thirty (30)
day period if, in the event of (D)(i) or (D)(ii), the Company has not cured such
Resignation Condition.

•
“LTIP” means the Company’s Amended and Restated 2007 Incentive Plan, as amended.

•
“Restricted Area” means any state of the United States and any foreign country
where the Company or any of its direct or indirect subsidiaries engages in the
Business.






